DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11, 13, 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Knight (US 20090139132 A1).
Regarding claim 1, Knight discloses a mountable tray, comprising: 
a central portion (3) including at least one drainage opening (6) extending through the central portion; 
a peripheral portion (at least one of the side walls 4) coupled to and extending upwardly from the central portion (the peripheral portion can be oriented to be positioned above the central portion); 
and a mounting arm (15) coupled to and extending upwardly from the peripheral portion (the mounting arm can be oriented to be positioned above the peripheral portion), the mounting arm configured (i.e., capable) to mount the mountable tray to a flange.

Regarding claims 4, 16, Knight discloses wherein the central portion has a rectangular profile including rounded corners (Fig. 5).
Regarding claims 5, 17, Knight discloses wherein the at least one drainage opening includes a first drainage opening located proximate a first one of the rounded corners, a second drainage opening located proximate a second one of the rounded corners, a third drainage opening located proximate a third one of the rounded corners, and a fourth drainage opening located proximate a fourth one of the rounded corners (see Fig. 5).
Regarding claim 6, Knight discloses a probe storage tab (portion with openings 10) coupled to and extending outwardly from the peripheral portion (it can be oriented to be above the peripheral portion), the probe storage tab including at least one probe storage opening (10) extending through the probe storage tab and configured to receive a temperature probe.
Regarding claims 8, 18, Knight discloses wherein the peripheral portion circumscribes the central portion (Fig. 5), and wherein the peripheral portion is configured to support and circumscribe a temperature probe hub when the temperature probe hub is positioned onto an inner surface of the peripheral portion (a temperature probe can be placed on/against the inner surface of the peripheral portion).
Regarding claim 11, Knight discloses (see rejection of claim 1 for citations unless otherwise noted) a mountable tray, comprising: a central portion; a peripheral portion extending upwardly from the central portion; a probe storage tab (portion with openings 10) coupled to and extending outwardly from the peripheral portion (it can be oriented to be above the peripheral portion), the probe storage tab including at least one probe storage opening (10) extending through the probe storage tab and configured (i.e., capable) to receive a temperature probe; and a mounting arm coupled to and extending upwardly from the peripheral portion, the mounting arm configured to mount the mountable tray to a flange.
Regarding claim 13, Knight discloses wherein the central portion includes at least one drainage opening (6) extending through the central portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20090139132 A1) alone.
Regarding claims 2, 14, Knight discloses circular-shaped drainage openings, but fails to disclose a slot-shaped drainage opening.  However, the shape of the drainage openings is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. See MPEP 2144.04 (IV)(B).
Regarding claims 3, 15, Knight fails to disclose wherein the slot has an L-shaped profile. However, the shape of the drainage openings is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. See MPEP 2144.04 (IV)(B).






Allowable Subject Matter
Claims 7, 9, 10, 12, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762